Citation Nr: 1748180	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 13-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to September 17, 2012, and from October 1, 2013 for service-connected thoracolumbar spine degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

In October 2015, the Veteran testified before a Veterans Law Judge who is not the signatory below. However, due to technical difficulties, the hearing was not recorded. In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's low back disorder has not presented with forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.

2. With resolution of the factual doubt in the Veteran's favor, service-connected disorders render him unable to obtain and retain employment.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent prior to September 16, 2012, and from October 1, 2013 for service-connected thoracolumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic codes (DC) 5242, 5243 (2016).

2. The criteria for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are approximated. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by February 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in March 2012, August 2013, and September 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claims. 

The case was remanded in May 2016 in order to retrieve any outstanding records, as well as to provide the Veteran examinations to determine the current severity of his degenerative disc disease of the thoracolumbar spine, as well as to determine the impact of the Veteran's service-connected disabilities on his ability to seek gainful employment. The Veteran was afforded the opportunity to provide any additional records, and was afforded an in-person examination in September 2016 to determine the current severity of his degenerative disc disease of the thoracolumbar spine. VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Increased Rating for Thoracolumbar Spine Degenerative Disc Disease

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

From January 31, 2012 to September 16, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine was rated 20 percent disabling under DC 5242. From September 17, 2012 to September 30, 2013, the Veteran's degenerative disc disease of the thoracolumbar spine was rated 100 percent disabling under 38 C.F.R. 4.30, pertaining to temporary total ratings. From October 1, 2013, the Veteran's degenerative disc disease of the thoracolumbar spine was returned to 20 percent disabling. 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. 
§ 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Further, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

Based on a review of the evidence of record, the Board finds that the criteria for a disability rating in excess of 20 percent for the Veteran's degenerative disc disease of the thoracolumbar spine under DCs 5242 and 5243 have not been approximated. 

Upon VA examination in March 2012, the Veteran's forward flexion of the thoracolumbar spine was to 50 degrees with no finding of ankylosis. The examiner noted the Veteran experienced painful motion, but there was no additional functional loss. The examiner also noted that the Veteran had incapacitating episode lasting at least two weeks but less than four weeks over the prior 12 months due to IVDS.

Upon VA examination in August 2013, the Veteran's forward flexion of the thoracolumbar spine was to 35 degrees with no finding of ankylosis. The examiner noted the Veteran experienced functional impairment in the form of pain on movement and less movement than normal. However, the examiner noted the Veteran did not experience additional limitation in range of motion following repetitive-use testing. The examiner also noted that the Veteran did not have any incapacitating episode over the prior 12 months due to IVDS.

Upon VA examination in September 2016, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees with no finding of ankylosis. The examiner noted the Veteran experienced functional loss in the form of pain resulting in the need to change positions frequently. However, the examiner noted the Veteran did not experience additional limitation in range of motion following repetitive-use testing. The examiner also noted that the Veteran did not have any incapacitating episode over the prior 12 months due to IVDS.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. Although the Veteran complained of chronic low back pain and stiffness, such symptoms are already contemplated by the assigned rating. Moreover, because the General Rating Formula for Diseases and Injuries of the Spine criteria include symptoms such as pain, stiffness, aching, etc., if these symptoms are present, an evaluation based on pain alone is not appropriate unless there is, for example, specific nerve root pain that could be evaluated under the neurologic sections of the rating schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003). There has also been no evidence of any neurological disorders, including bowel or bladder incontinence, which would warrant a separate disability evaluation.

During the January 2016 hearing, the Veteran testified that he experiences incapacitating episodes approximately every two months requiring bed rest for a week to 10 days. However, there is no objective evidence to corroborate this contention. As discussed above, an incapacitating episode is defined as a period of acute signs and symptoms due that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his back disorder according to the appropriate rating criteria; such competent evidence has been provided by the medical personnel who have examined him and rendered pertinent opinions in conjunction with their examinations. The medical findings directly address the criteria under which this disability is evaluated. Moreover, as the VA examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Additionally, the Board does not find that any other spine disorder diagnostic code would be more appropriate for rating the Veteran's service-connected thoracolumbar degenerative disc disease. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For these reasons, the preponderance of the evidence is against an increased disability rating in excess of 20 percent prior to September 17, 2012, and from October 1, 2013, for a thoracolumbar spine disability. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Total disability rating based on 
individual unemployability (TDIU) due to service-connected disabilities 

The Veteran's combined service connected disorders are evaluated as 70 percent disabling. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. Â§ 4.16 (a).

The Board has reviewed the evidence in light of the law and the Veteran's contentions and finds that further medical inquiry would not assist in the development or adjudication of this matter. The evidence is in approximate balance as to whether the Veteran is unemployable because of service-connected disorders and the claim will be granted. 

ORDER

A disability rating in excess of 20 percent prior to September 17, 2012, and from October 1, 2013 for service-connected thoracolumbar spine degenerative disc disease is denied.

A total rating based on individual unemployabililty is granted, subject to the law governing the establishment of effective dates. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


